UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33251 UNIVERSAL INSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0231984 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 W. Commercial Blvd., Suite 100, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 958-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer” and “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer r Accelerated filerx Non-accelerated filerr (Do not check if a smaller reporting company) Smaller reporting company r Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:39,387,998 shares of common stock, par value $0.01 per share, outstanding on February 18, 2011. UNIVERSAL INSURANCE HOLDINGS, INC. TABLE OF CONTENTS Page No. PART I: FINANCIAL INFORMATION Explanatory Note 3 Report of Independent Registered Public Accounting Firm 4 Item 1. Financial Statements (Unaudited) 5 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 5 Condensed Consolidated Statements of Operations for the Nine-Month and Three-Month Periods Ended September 30, 2010 and 2009 6 Condensed Consolidated Statements of Stockholders’ Equity for the Nine-Month and Three-Month Periods Ended September 30, 2010 and 2009 7 Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2010 and 2009 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 55 Item 4. Controls and Procedures 57 PART II: OTHER INFORMATION Item 1. Legal Proceedings 59 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. (Removed and Reserved) 59 Item 5. Other Information 59 Item 6. Exhibits 59 Signatures 59 2 Explanatory Note Universal Insurance Holdings, Inc. (“Company”) is filing this amendment of its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 (“Amended Report”) to restate its Condensed Consolidated Financial Statements for the three- and nine-month periods ended September 30, 2010.The Company is issuing this restatement to correct a third-party clerical error in the coding of a single investment security that resulted in an overstatement of unrealized gains on investments of $2,316,041 and realized gains on investments of $100,039 included in earnings for the three- and nine-month periods ended September 30, 2010.Through its internal review, management discovered that its external provider of investment accounting services incorrectly coded a series of purchases of a commodity security held by Universal Insurance Holdings, Inc.As a result, the provider reported to the Company that the security had gained value during the quarter ended September 30, 2010, when in fact it had lost value.The amount of actual unrealized loss on that single investment was $62,510.In addition, as a result of the overstatement, certain accruals for unpaid incentive bonus compensation payments have been reduced by $189,828. The net effect resulting from this clerical error on income before income taxes, net income and diluted earnings per share for the three- and nine-month periods ended September 30, 2010, and on stockholders’ equity at September 30, 2010, is as follows: ● Income before income taxes decreased by $2,226,252 ● Net income decreased by $1,367,475 ● Diluted earnings per share decreased by $0.04 ● Stockholders’ equity decreased by $1,367,475 Notes 1 and 15 to the Condensed Consolidated Financial Statements included herein also contain information regarding the nature and effect of the restatement. For the convenience of the reader, this Amended Report sets forth the Form 10-Q in its entirety.Other than amending the disclosures relating to the restatement, no attempt has been made in this Amended Report to amend or update other disclosures presented in the original Form 10-Q.Forward-looking statements made in the original Form 10-Q have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the original Form 10-Q and such forward-looking statements should be read in their historical context. The following items of the original Form 10-Q are being amended in this Amended Report as a result of this restatement: Part I – Item 1 – Financial Statements Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I – Item 3 – Quantitative and Qualitative Disclosures about Market Risk Part I – Item 4 – Controls and Procedures Exhibit 99.1 – Schedule of Investments 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Universal Insurance Holdings, Inc. and Subsidiaries Fort Lauderdale, Florida We have reviewed the accompanying condensed consolidated balance sheet of Universal Insurance Holdings, Inc. and Subsidiaries as of September 30, 2010 and the related condensed consolidated statements of operations for the nine-month and three-month periods ended September 30, 2010 and 2009 and cash flows for each of the nine-month periods ended September 30, 2010 and 2009.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Blackman Kallick LLP Chicago, Illinois November 9, 2010, except for the portions of Notes 1, 2, 5, 9, 13 and 15 addressing the error correction as to which the date is March 21, 2011 4 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (Restated See Note 1) September 30, December 31, ASSETS Cash and cash equivalents $ $ Investments: Trading securities, at fair value - Available-for-sale securities, at fair value - Real estate, net Prepaid reinsurance premiums Reinsurance recoverables Premiums receivable, net Receivable from securities Other receivables Income taxes recoverable - Property and equipment, net Deferred policy acquisition costs, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Advance premium Accounts payable Bank overdraft Reinsurance payable, net Income taxes payable Payable for securities - Other accrued expenses Long-term debt Total liabilities STOCKHOLDERS' EQUITY: Cumulative convertible preferred stock, $.01 par value Authorized shares - 1,000,000 Issued shares - 107,690 and 108,640 Outstanding shares - 107,690 and 108,640 Minimum liquidation preference - $287,240 and $288,190 Common stock, $.01 par value Authorized shares - 55,000,000 Issued shares - 40,877,088 and 40,214,884 Outstanding shares - 39,166,033 and 37,774,765 Treasury shares, at cost - 1,711,054 and 1,809,119 shares ) ) Common stock held in trust, at cost - 0 and 631,000 shares - ) Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 5 UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Restated see Note 1) (Restated see Note 1) For the Nine For the Three Months Ended September 30, Months Ended September 30, PREMIUMS EARNED AND OTHER REVENUES Direct premiums written $ Ceded premiums written ) Net premiums written (Increase) decrease in net unearned premium ) ) Premiums earned, net Net investment income Realized gains on investments Unrealized gains on investments - - Foreign currency transaction gains ) Commission revenue Other revenue Total premiums earned and other revenues OPERATING COSTS AND EXPENSES Losses and loss adjustment expenses General and administrative expenses Total operating costs and expenses INCOME BEFORE INCOME TAXES Income taxes, current Income taxes, deferred ) Income taxes, net NET INCOME $ Basic net income per common share $ Weighted average of common shares outstanding - Basic Fully diluted net income per share $ Weighted average of common shares outstanding - Diluted Cash dividend declared per common share $ $ $
